DETAILED ACTION                                                                                                                                                                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed on 08/27/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
3.	In Figure 6 in block (615) the word “payee’s credit card” should be corrected to “payor’s credit card”.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


4.	Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Response to Arguments
5.	Applicant filed the Request for Continued Examination on 06//23/2022. Claims 1, 21-24, 26, and 28 are pending. Claims 1, 26, and 28 are amended. Claims 25 and 27 are canceled. Claims 1, 21-24, 26, and 28 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Rejection under 35 USC § 101
6.	Applicant’s arguments toward 35 U.S.C. § 101 rejection is not persuasive. 
Applicant is of the opinion that the elements of amended claim 1 integrate abstract concepts into a practical application for determining appropriate features to provide to a customer via a credit card accepting service.
 The Examiner respectfully disagrees. 
Amended claim 1 does not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements of the claim such as “a server" and "an integrated risk management engine” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. 
Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of accepting payment at a demand deposit account (DDA). Viewed as a whole, the combination of elements recited in the claimed invention merely describes the concept of accepting payment at a DDA using computer technology. 
The claims are not patent eligible. 
Claim Rejections - 35 USC §112
7.	Regarding to rejection under 35 U.S.C. § 112 applicant's arguments are not persuasive. Applicant is of the opinion that the specification paragraphs 4, 17, 34 and 73 that
supports a new matter (112a) ("a payment processing system"). 
The Examiner respectfully disagrees.
The description in paragraphs 4, 17, 34, and 73 cannot convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Moreover, the specification does not disclose that “the server provides the credit account information and the transaction information to a payment processing system”. In contrary, according to paragraphs 71 and 72 the customer enters all necessary information in order to complete the transaction.
Rejections under 35 U.S.C. § 103
8.	Applicant is of the opinion that prior art references Keenan et al. and Kumar et al. do not teach amended claim 1 limitations, such as “determining, by the integrated risk management engine, and based on the rule as applied to the abstracted account data, merchant functions”. 
The Examiner respectfully disagrees.
Keenan et al. in paragraphs 16, 21-25, 28-29, 53, and 56 discloses determining, by service provider computers information elements of the payment instrument, acquiring remote electronic collection of payments services, and extracting an identification of a payment instrument type, an expiration date of a credit card, a card verification string of a credit card, a card association, and a card issuer. The merchant may use the client device for the capture of an image of the payment instrument to perform a variety of merchant and/or account management activities associated with the merchant. 
Claim Interpretation
Nonfunctional Descriptive Material
9.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
10.	Claim 1 recites “provisioning … wherein each of the plurality of accounts is associated with an underlying system…”
	Claim 26 recites “… wherein the risk rule identifies…”
Not Positively Recited
11.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
	Claim 1 recites “provisioning … wherein each of the plurality of accounts is associated with an underlying system…”
Claim 28 recites “wherein the risk rule is generated…”
Claim Rejections - 35 USC §101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1, 21-24, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
14.	In the instant case, claim 1 is directed to a “method for accepting payments at a demand deposit account (DDA)”. 
15.	Claim is directed to the abstract idea of “accepting payments at the DDA” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors, business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “provisioning… a plurality of accounts, wherein each of the plurality of accounts is associated with a customer and with each other, wherein each of the plurality of accounts is associated … and wherein one of the plurality of accounts is a demand deposit account (DDA); abstracting … account data from each of the plurality of accounts, wherein the account data includes customer data and transactional data; applying … a rule to the abstracted account data; determining … and based on the rule as applied to the abstracted account data, merchant functions; receiving … a customer interaction …; determining … that the customer is eligible for a credit card accepting service; enrolling … the customer in the credit card accepting services wherein the credit card accepting service provides the merchant functions; linking… the credit card accepting service to the customer's DDA; receiving … credit account information for a credit account of a payor and transaction information, wherein the transaction information includes an amount of funds to be charged against the credit account; providing … the credit account information and the transaction information …; receiving … the amount of funds; and depositing … the amount of funds in the DDA”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
16.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional element of the claim such as “a server”, “an integrated risk management engine”, “an electronic device”, and “a payment processing” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional element does not integrate the abstract idea into a practical application as it does no more than represent a computer performing functions that correspond to (i.e. automate) the acts of accepting payments at the DDA.  
17.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of accepting payments at the DDA using computer technology (e.g. the server). Therefore, the use of this additional element does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
18.	Hence, claims are not patent eligible.
19.	Dependent claim 21 describes the content of the plurality of accounts. Dependent claim 22 describes the term of the provisioning the plurality of accounts. Dependent claim 23 describes the merchant service account. Dependent claim 24 describes the association of accounts and transactions. Dependent claims 26 and 28 describe the features of the risk rule. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
20.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
21.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
22.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

23.	Claims 1, 21-24, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
24.	Claim 1 recites “abstracting, by an integrated risk management engine, account data… wherein the account data includes customer data and transactional data”.
	Applicant’s Specification (PGPub, paragraph 59) recites “In step 410, an integrated transaction processing engine may interact with multiple platforms or services provided by the financial institution and may generate an abstraction of transactions from each platform or service. An abstraction may represent one or more systems that sources data from multiple underlying systems (e.g., each merchant account, card account, loan account, etc.) so that business logic may be applied across these systems to generate some value for the customer and/or the financial institution.” Therefore, while Applicant describes the inputs to abstraction (i.e. “… transactions from each platform or service”) as well as the result or purpose of the abstraction (i.e. “represent one or more systems that sources data from multiple underlying systems”), Applicant neither identifies what the abstraction is (e.g. numerical value, collection of words) nor its algorithm or process. 
Claim 1 recites “determining, by the integrated risk management engine, and based on the rule as applied to the abstracted account data, merchant functions”.
According to Specification (PGPub, paragraph 56), however, recites “Integrated transaction processing engine 315 and integrated risk management engine 310 may supply the same or better fraud screening and account security without same level of rigor up front in sign-up process.” Therefore, this is not sufficient to support the claim limitation, the “integrated risk management engine 310” and “integrated transaction processing engine 315” are not interchangeable.
25.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01 I A).
New matter
26.	Claim 1 recites “abstracting, by an integrated risk management engine, account data… wherein the account data includes customer data and transactional data”. 
According to Specification (PGPub, paragraph 59), however, recites “In step 410, an integrated transaction processing engine may interact with multiple platforms or services provided by the financial institution and may generate an abstraction of transactions from each platform or service.” Therefore, the claim as “customer data and transactional data” is not the same as “transactions from each platform or service” the limitation is new matter. 
27.	The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
28.	Claims 21-24, 26, and 28 are rejected under the same rationale as claim 1 because claims 21-24, 26, and 28 inherit the deficiencies of claim 1 due to their dependency.

29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


30.	Claims 1, 21-24, 26, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear scope
31. 	Underlined claim limitations are indefinite in light of the specification. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
32.	Claim 1 recites “abstracting, by an integrated risk management engine, account data from each of the plurality of accounts …”
The specification paragraphs 48 and 59 describe that the underlined limitation is performed by “integrated transaction processing engine”, not by an “integrated risk management engine”.
Means Plus Function
33. 	Claims 1 and 26 limitations “an integrated risk management engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The Specification (paragraphs 52, 53, and 56) describes the functions of the “integrated risk management engine 310”, however, does not describe corresponding structure or material. 
34.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 I. 
35.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
36. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
37.	Claims 21-24 and 28 are rejected under the same rationale as claim 1 because claims 21-24 and 28 inherit the deficiencies of claim 1 due to their dependency.

Claim Rejections - 35 USC § 102
38.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
39.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


40.	Claims 1, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150178709A1 to Keenan et al.	
41.	As per claim 1: 
Keenan et al. discloses the following limitations:
provisioning, by a server, a plurality of accounts, wherein each of the plurality of accounts is associated with a customer and with each other, wherein each of the plurality of accounts is associated with an underlying system, and wherein one of the plurality of accounts is a demand deposit account (DDA) [0015], [0023], [0038], [0041]
abstracting, by an integrated risk management engine, account data from each of the plurality of accounts, wherein the account data includes customer data and transactional data [0028], [0046], [0055], [0083]
applying, by the integrated risk management engine, a rule to the abstracted account data [0037], [0066], [0087]-[0088]   
determining, by the integrated risk management engine, and based on the rule as applied to the abstracted account data, merchant functions [0016], [0021]-[0025], [0028]-[0029], [0056], [0066] 
receiving, at the server, a customer interaction from an electronic device (Fig.3, items 110, 120, 210, 310), [0015], [0041] 
determining, by the server, that the customer is eligible for a credit card accepting service [0025], [0056]
enrolling by the server, the customer in the credit card accepting services wherein the credit card accepting service provides the merchant functions [0025], [0028], [0046], [0067] 
linking, by the server, the credit card accepting service to the customer's DDA [0015], [0045]
receiving, by the server and from the electronic device, credit account information for a credit account of a pavor and transaction information, wherein the transaction information includes an amount of funds to be charged against the credit account [0016], [0021], [0029], [0035]-[0036], [0046], [0053], [0055]
providing, by the server, the credit account information and the transaction information to a payment processing system [0017], [0023], [0055]
receiving, by the server and from the payment processing system, the amount of funds [0029], [0066] 
depositing, by the server, the amount of funds in the DDA [0023], [0067]
42.	As per claim 21: 
Keenan et al. discloses the following limitations:
wherein the plurality of accounts includes a non-DDA account [0017], (See Section 48 of this office action for additional information)
43.	As per claim 22: 
Keenan et al. discloses the following limitations:
wherein the provisioning the plurality of accounts includes verifying an identity of the customer [0021]
44.	As per claim 23: 
Keenan et al. discloses the following limitations:
wherein the non-DDA account is a merchant services account [0022]
45.	As per claim 24: 
Keenan et al. discloses the following limitations:
wherein each of the plurality of accounts is associated with a plurality of transactions [0018], [0083]
46.	As per claim 26: 
Keenan et al. discloses the following limitations:
applying, by the integrated risk management engine a risk rule to the abstracted account data, wherein the risk rule identifies a risk associated with the abstracted account data [0018], [0030]-[0031], [0083] 
Claim Rejections - 35 USC § 103
47.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

48.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

49.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US20150178709A1 to Keenan et al. in view of US20200005310A1 to Kumar et al.
50.	As per claims 28:
Keenan et al. does not explicitly disclose the following limitations:
wherein the risk rule is generated by a machine learning algorithm.
However, Kumar et al., as shown, discloses the following limitations:
wherein the risk rule is generated by a machine learning algorithm [0033], [0057], [0073]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a machine learning system and method for fraud detection related to cross-location online transaction processing may be trained using artificial intelligence techniques and used according to techniques taught by Kumar et al. in systems and methods that receive one or more images or one or more information elements associated with a payment instrument in the form of a payment request wherein the payment request may be processed to identify a debit mechanism and a debit card account to which a credit is to be made of Keenan et al. with the motivation of enhancing the method with a new feature like risk rules that are generated by the machine learning engine using past transactional data and an association rule mining process utilized by the machine learning engine as taught by Kumar et al. over that of Keenan et al.
Conclusion
51.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US20120130899A1 – McMonagle et al. – Discloses a non-DDA account, [0023]: “The payment processing entity (e.g., or an agent or affiliate) generates a non-DDA account (e.g., a debit card account) and maps the new non-DDA account to the consumer's preexisting DDA account. When the consumer uses the non-DDA account at a point of sale, transaction information, including the non-DDA account information, is routed to the payment processing entity”.
US10445716B1- Riechers et al. – Discloses a method for a payment instrument that is to be associated with an account of the merchant that is maintained in a ledger of a payment processing service can be received from a point-of-sale (POS) application associated with a merchant device of a merchant.
US20150032588A1 – Skoff – Discloses methods, systems, and articles of manufacture for registering merchants to accept payments wherein a user interface is generated to include an option for a user to provide registration data from a card containing identification data.

52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                                                                                                                                                                            

/DANIEL S FELTEN/            Primary Examiner, Art Unit 3692